        CASE 0:20-cv-00647-DSD-KMM Doc. 94 Filed 03/04/21 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA
                               (MINNEAPOLIS)


ANDERS RYDHOLM,                              Case No.: 0:20-cv-00647-DSD-KMM
             Plaintiff,

v.

EQUIFAX INFORMATION SERVICES,                NOTICE OF WITHDRAWAL AND
LLC, EXPERIAN INFORMATION                    SUBSTITUTION OF COUNSEL
SOLUTIONS, INC., and TRANS UNION
LLC,
                Defendants.


      Pursuant to Rule 83.7(b) of the Local Rules of the United States District Court for

the District of Minnesota, the undersigned attorney hereby notifies the Court and counsel

that Plaintiff Anders Rydholm has retained Douglas Weimerskirch to substitute as counsel

for Christopher Dunn in this case.

      Respectfully submitted this 4th day of March 2021.

                                         By: /s/Douglas Weimerskirch
                                         Douglas Weimerskirch
                                         Bar Number: 0392003
                                         Attorneys for Plaintiff Anders Rydholm
                                         Hoglund, Chwialkowski & Mrozik, PLLC
                                         1781 Country Road B West
                                         Roseville, Minnesota 55113
                                         Telephone: (651) 628 9929
                                         Email: doug.weimerskirch@hoglundlaw.com




//

                                          -1/2-
        CASE 0:20-cv-00647-DSD-KMM Doc. 94 Filed 03/04/21 Page 2 of 2




                                          /s/ Christopher Dunn (with consent)
                                          Christopher Dunn
                                          Bar Number: 0400686
                                          Hoglund, Chwialkowski & Mrozik, PLLC
                                          1781 Country Road B West
                                          Roseville, Minnesota 55113
                                          Telephone: (651) 628-9929
                                          Email: chip.dunn@hoglundlaw.com




                             CERTIFICATE OF SERVICE
       I hereby certify that on March 4, 2021, I electronically filed the foregoing with the
Clerk of the Court using the ECF system, which will send notice of such filing to all
attorneys of record in this matter.


                                          /s/ Roxanne Harris




                                           -2/2-
